Citation Nr: 1745193	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative disc disease. 

2. Entitlement to a compensable rating for chronic sinusitis. 

3. Entitlement to service connection for tonsillitis.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

5. Entitlement to service connection for obstructive sleep apnea (OSA). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1979 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was afforded a video hearing before the undersigned Veterans Law Judge in February 2017.  A transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's spine disability, he testified in 2017 that it had worsened since he was last examined for VA purposes in 2009.  A more current examination is indicated.  

With respect to his sinusitis, the Veteran likewise indicated it had increased in severity since it was last examined, and raised the question as to whether all the relevant records of its treatment have been obtained.  Additional development on these points, as indicated below, is warranted.  

Regarding the service connection claims, the Veteran testified that he has had repeated tonsillitis since service, with one visibly larger than the other.  Whether this is a medical condition should be more definitively explored. The Veteran also pointed to the proximity in time between the increase in sinus symptoms and his understanding of the onset of his respiratory disability and obstructive sleep apnea.  This question also should be medically addressed.   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant VA treatment records dated after April 2011.  

2. Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his tonsillitis, OSA and COPD.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should address the following questions/issues:

a. Has sleep apnea been caused by, or has it been increased in severity by sinus drainage from the Veteran's service connected sinusitis? 

b. Does the Veteran have a disorder of the tonsils, and if so, did its inception occur in service, or did it result from his service connected sinusitis, or has it been increased in severity by his service connected sinusitis? 

c. Does the Veteran have a respiratory diagnosis, and if so, has it been caused by, or has it been increased in severity by sinus drainage from the Veteran's service connected sinusitis? 

4. Also, schedule the Veteran for VA examinations to address the current nature and severity of his degenerative disc disease and sinusitis.  The entire claims file should be made available to and reviewed by the examiner.  The reviewing clinician should also comment on the functional effects that the Veteran's conditions have on his employment.

The examiner should accompany any opinion with a complete rationale. 

5. Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



